Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of January 15th 2021 has been considered.
Claims 1 and 34 have been amended.
2, 11, 13, 14 and 33 are cancelled.
Claims 1, 3-10, 12, 14-32 and 34-42 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15th 2021 has been entered.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see “Remarks”, filed on January 15th 2021, with respect to the rejections of claims 1, 3-10, 12, 14-32 and 34-42 under 35 USC §103 have been Trop, Spendler, Harris and Arciszewski, Brithish, Wholefoods and Lauterbach (see discussion, below).

The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-10, 12, 15-25, 28-32 and 34-42 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Trop et al (US 4,451,491) in view of Spendler et al (WO 99/53769), NPL Harris., “Nixtamalization: Nutritional Benefits” (from https://www.thenourishinggourmet.com/2009/03/nixtamalization-nutritional-benefits.html), Arciszewski et al (US 4,938,980), NPL “Oils and Fats in the Diet” (‘British’) (from https://www.nutrition.org.uk/attachments/043_Oils%20and%20fats%20in%20the%20diet.pdf), NPL “Cooking Oils” (‘Wholefoods’) (from https://www.Wholefoodsmarket.com/tips-and-ideas/food-guides/cooking-oils) and NPL Lauterbach et al., "Functions of Baking Ingredients” (from https://digitalcommons.unl.edu/cgi/viewcontent.cgi?article=1412&context=extensionhist). As evidenced by NPL "Yeast and Baking Powder Bread Dough" (‘Quirkyscience') (from http://www.quirkyscience.com/dough-yeast-and-baking-powder-breads/).

Regarding claims 1, 3-5, 12, 28-30 and 34-42: Trop discloses a flour mixture for low gluten bread and cake products comprising 50-80% non-wheat based starch source (e.g., corn flour), 0.5% to 5% hydrocolloid (i.e., gluten substitute gum) and 8 to 20% emulsified fat powdered whipping agent (i.e., powdered fat) (see Trop abstract; column 2, lines 22-40; column 63-68; examples 1-9). Since the claimed range of corn flour, hydrocolloid and powdered fat overlap the ranged amounts of non-wheat based starch source, hydrocolloid and powdered fat disclosed in Trop, a prima facie case of obviousness exists (see MPEP §2144.05).
While Trop discloses of a non-wheat based starch source (e.g., corn flour), Trop fails to disclose of nixtamalized non-wheat based starch source (e.g., corn flour) and of an enzymatic complex; However, Harris discloses of the nutritional benefits associated with nixtamalized corn flour (see Harris pages 1-2), and Spendler discloses of adding an enzyme complex to flours (e.g., corn flour) in order to improve the softness following baking, wherein the enzyme complex comprises anti-stalling amylase (e.g., ß-amylase), a phospholipase and a pentosanase (see Spendler abstract; page 2, line 5 to page 3 Trop and to have used nixtamalized corn flour, in order to impart the nutritional benefits associated with nixtamalized corn flour to the final consumer, and to add the enzyme complex recited in claims 1 and 34-42 in order attain baked goods with an improved softness and thus arrive at the claimed limitations.
As to the amount of enzyme complex recited in claims 1 and 34: Spendler discloses adding a pentosanase, 0.01-10mg of an anti-stalling amylase (e.g., ß-amylase) and 0.01-10mg of phospholipase per kg of flour (see Spendler abstract; page 2, line 5 to page 3 line 20; page 3, line 34 to page 4, line 2; claim 16). Since the relative amount of enzyme complex recited in claims 1 and 34 overlap the relative amount of enzyme in Spendler, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the anti-caking agent recited in claims 1, 28-30 and 34: It is noted that the Applicant is using the well-known acid leavening agent, calcium monophosphate, as an anti-caking agent. Trop discloses of using 0.2% baking soda (i.e., sodium bicarbonate) as the basic leavening agent together with the acid leavening agent gluconodelta lactone (see Trop examples 2 and 3), but fails to disclose calcium monophosphate; However, in view of the fact that the use of calcium monophosphate as the acidic leavening agent instead of gluconodelta lactone, is well known (see Arciszewski column 2, lines 44-50), and since the pairing of calcium monophosphate with the basic leavening agent, sodium bicarbonate, to from baking powders is  also well known in the baking art (see Arciszewski column 2, lines 44-50; column 18, lines 8-23; Quirkyscience page 2), where about 0.15% to about 0.35% of calcium monophosphate is used Arciszewski, column 18, lines 8-23), it would have been obvious to a skilled artisan to have modified Trop and to have substituted gluconodelta lactone with calcium monophosphate and form the well-known baking powder combination, and thus arrive at the claims limitations.
Moreover, the recitation in the claims designating calcium monophosphate an “anti-caking agent” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed composition and the prior art and further that the prior art composition is capable of performing the intended use. In view of the fact that Trop modified by Arciszewski and Quirkyscience disclose the use of calcium monophosphate at the same or similar relative content as recited in the claims, it is clear that the calcium monophosphate of Trop in view of Arciszewski as evidenced by Quirkyscience, would be capable of performing the intended use, i.e. act as an anti-caking agent, presently claimed as required in the above cited portion of the MPEP.
As to the oil recited in claims 1, 12, 14 and 34: Trop discloses of a flour mixture for low gluten bread and cake products comprising 50-80% non-wheat based starch source (e.g., corn flour), 0.5% to 5% hydrocolloid (i.e., gluten substitute gum) and 8 to Trop abstract; column 2, lines 22-40; column 63-68; examples 1-9), but fails to disclose oil, such as sunflower oil; However, British, Wholefoods and Lauterbach disclose of the nutritional and health benefits imparted by the use of sunflower oil in baked goods (see British page 2; Wholefoods pages 1, 2 and 7, and of using sunflower oil, or substituting oil, such as sunflower oil, for butter, margarine or solid fat (i.e., shortening or lard) to attain mealy rather than flaky baked goods (see British page 2; Wholefoods pages 1, 2 and 7; Lauterbach page 5). Given the fact that adjusting the relative amounts of common baking ingredients, such as oil, in baked goods in order to attain baked goods with the desired texture and/or nutritional profile, is well known and conventional, it would have been obvious to a skilled artisan to have to modified Trop and to have used sunflower oil to form dough from the flour mixture at an amount that will provide a baked product with the desired texture and nutrition, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Moreover, regarding the oil recited in claims 1, 12, 14 and 34: attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered germane to the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. Given the fact that the nutritional benefits and textural attributes imparted by the use of sunflower oil in baked goods is well known in the art (see British page 2; Wholefoods pages 1, 2 and 7; Lauterbach page 5), it would be within the purview of skilled artisan to modify Trop and add sunflower oil to the flour mixture within the range recited, and form dough in order to attain baked goods with desired texture and nutrition, and thus arrive at the claimed limitations.
As to the transitional phrase “consisting essentially of” recited in claim 34: While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art, e.g., α-amylase, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claims 6 and 15: Trop discloses of using 2% xanthan gum (see Trop examples 1-3).
Regarding claims 7-10: Trop discloses of using 20% sugar (see Trop
Regarding claims 16-18: Trop discloses of using 1% mono or diglycerides (see Trop examples 2 and 3).
Regarding claims 19 and 20: Trop discloses of using 0.2% baking soda (i.e., sodium bicarbonate) (see Trop examples 2 and 3).
Regarding claims 21-25: Trop discloses of using about 2% albumin and tapioca starch (see Trop example 2).
Regarding claims 31 and 32: Trop discloses of using about 1% sodium chloride (see Trop example 2).

Claims 26 and 27 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Trop in view of Spendler, Harris and Arciszewski, Brithish, Wholefoods and Lauterbach as applied to claims 1, 3-10, 12, 15-25, 28-32 and 34-42 above, and further in view of NPL “A Guide to Baking Preservatives” (‘Lallemand’) (from Lallemand Baking Update Volume 1/Number 5).

Regarding claims 26 and 27: Trop discloses of a flour mixture for low gluten bread and cake products, but fails to disclose of using preservatives, such as potassium sorbate and/or calcium propionate; However, Lallemand discloses of using about 0.2% calcium propionate and/or 0.02% to 0.1% of potassium sorbate in flour in order to extend the shelf life of the baked goods (see Lallemand pages 1 and 2). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Trop and to have added potassium sorbate and/or calcium propionate to the .

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on January 15th 2021, with respect to the rejections of claims 1, 3-10, 12, 14-32 and 34-42 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Trop, Spendler, Harris and Arciszewski, British, Wholefoods and Lauterbach (see discussion, above)

Applicant argues on pages 9-13 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the prior art references used in the previous Office action fail to disclose sunflower oil as recited in the amended claims. The examiner respectfully agrees; However, it is noted that the use of sunflower oil as recited in the amended claims is disclosed in NPLs British and Wholefoods, and is addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ASSAF ZILBERING/Examiner, Art Unit 1792